Citation Nr: 1547449	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to May 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2013 the Veteran filed a claim for payment of medical services for his daughter based on contaminated water at Camp Lejeune.  In September 2015 the Veteran filed for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  As both issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination of his headaches in February 2013.  At his September 2015 Board hearing the Veteran testified that his headaches had gotten "a lot worse" since his last VA examination, including becoming more frequent.  

Thus, the Veteran's testimony suggests that his service-connected headache condition has worsened over the two and a half years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board also notes that the Veteran has reported he has continued to be seen at the VA for treatment of his headaches.  A review of his claims file shows that VA treatment records were last associated with his file in April 2013.  Therefore, on remand treatment records from that date to the present should also be obtained and added to his file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from April 2013 to present.

2. Arrange for the Veteran to undergo a VA examination to evaluate the current nature and severity of his service-connected headache condition.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




